Exhibit 10.2

 

Abbott Laboratories

Performance Restricted Stock Agreement

 

This Agreement made «DateAwded» (the “Grant Date”), between Abbott Laboratories,
an Illinois corporation (the “Company”), and «Name» (the “Employee”), for the
grant by the Company to the Employee of a Performance Restricted Stock Award
under Section 11 of the Company’s 1996 Incentive Stock Program (the “Plan”). 
This Agreement incorporates and is subject to the provisions of the Plan. Terms
used herein shall have the same meaning as in the Plan and in the event of any
inconsistency between the provisions herein and the provisions of the Plan, the
Plan shall control.

 

1.                                       Grant of Shares.  Pursuant to action of
the Compensation Committee of the Board of Directors of the Company, and in
consideration of valuable services heretofore rendered and to be rendered by the
Employee to the Company and of the agreements hereinafter set forth, the Company
has granted to the Employee «NoShares12345» common shares of the Company (the
“Shares”).  The Shares shall be issued from the Company’s available treasury
shares.  The Employee shall have all the rights of a shareholder with respect to
the Shares, including the right to vote and to receive all dividends or other
distributions paid or made with respect to the Shares.  However, the Shares (and
any securities of the Company which may be issued with the respect to the Shares
by virtue of any stock split, combination, stock dividend or recapitalization,
which securities shall be deemed to be “Shares” hereunder) shall be subject to
all the restrictions hereinafter set forth.

 

2.                                       Restriction.  Until the restriction
imposed by this Section 2 (the “Restriction”) has lapsed pursuant to Section 3
or 4 below, the Shares shall not be sold, exchanged, assigned, transferred,
pledged or otherwise disposed of, and shall be subject to forfeiture as set
forth in Section 5 below.

 

3.                                       Lapse of Restriction Based on
Performance.  This award will have a five-year term.  The restrictions on
one-third of the total number of Shares (rounded up) will lapse and have no
further force on the first anniversary of the Grant Date provided that Abbott’s
prior year Return on Equity is a minimum of 18 percent; the restrictions on an
additional one-third of the total number of Shares (rounded up) will lapse and
have no further force on the second anniversary of the Grant Date provided that
Abbott’s prior year Return on Equity is a minimum of 18 percent; the
restrictions on the remaining one-third of the total number of Shares will lapse
and have no further force on the third anniversary of the Grant Date provided
that Abbott’s prior year Return on Equity is a minimum of 18 percent. 
Notwithstanding the foregoing, any remaining Shares that have not previously
vested on the first, second or third anniversary of the Grant Date shall remain
outstanding and shall vest on the fourth or fifth anniversaries, respectively,
of the Grant Date, provided that Abbott’s prior year Return on Equity is a
minimum of 18 percent, and provided further that no more than one third of the
Shares will vest in any one year.

 

4.                                       Retirement.  The Restriction shall
continue to apply (and may lapse in accordance with the provisions of Section 3
above) in the event that the Employee’s employment with the Company and its
subsidiaries is terminated by the Employee due to retirement.

 

1

--------------------------------------------------------------------------------


 

5.                                       Lapse of Restriction by Death or
Disability.  The Restriction shall lapse and have no further force or effect
upon the Employee’s death or disability.

 

6.                                       Forfeiture of Shares.  In the event of
termination of the Employee’s employment with the Company, other than under the
circumstances described in Section 4 or Section 5 above, (including due to the
Employee’s voluntary resignation (other than due to retirement) or involuntary
discharge for cause), all of the Shares with respect to which the Restriction
has not lapsed shall be forfeited, and transferred to the Company by the
Employee, without consideration to the Employee or his executor, administrator,
personal representative or heirs (“Representative”).  In any such event, the
Employee or his Representative shall promptly deliver any documents requested by
the Company necessary to effectuate such transfer.  Notwithstanding the
foregoing, in the event that the Employee is discharged by the Company other
than for cause, the Committee shall have the authority (but not the obligation)
to act, in its sole discretion, to accelerate the lapse of the Restriction.  The
term discharge “for cause” shall have the meaning given that term by Section 10.

 

7.                                       Withholding Taxes.  The lapse of the
Restriction on the Shares pursuant to the terms hereof shall be conditioned on
the Employee or the Representative having made appropriate arrangements with the
Company to provide for the withholding of any taxes required to be withheld by
federal, state or local law with respect to such lapse.

 

8.                                       Rights Not Enlarged.  Nothing herein
confers on the Employee any right to continue in the employ of the Company or of
any of its subsidiaries.

 

9.                                       Succession.  This Agreement shall be
binding upon and operate for the benefit of the Company and its successors and
assigns, and the Employee and his Representative.

 

10.                                 Discharge for Cause.  The term discharge
“for cause” shall mean termination by the Company of the Employee’s employment
for (A) the Employee’s failure to substantially perform the duties of his
employment (other than any such failure resulting from the Employee’s
disability); (B) material breach by the Employee of the terms and conditions of
his employment; (C) material breach by the Employee of business ethics; (D) an
act of fraud, embezzlement or theft committed by the Employee in connection with
his duties or in the course of his employment; or (E) wrongful disclosure by the
Employee of secret processes or confidential information of the Company or its
subsidiaries.

 

11.                                 Construction.  This Performance Restricted
Stock Award is intended to qualify as qualified performance-based compensation
under section 162(m) of the Internal Revenue Code of 1986, as amended, to the
extent applicable.  This Agreement shall be construed accordingly.

 

12.                                 Section 409A.  If the Company determines
that this Agreement is subject to 409A of the Internal Revenue Code and fails to
comply with that section’s requirements, the Company may, at the Company’s sole
discretion, amend the Agreement to cause it to comply with Section 409A or be
exempt from Section 409A.

 

IN WITNESS WHEREOF, the Company has caused this Award to be executed by its duly
authorized officer as of the grant date above set forth.

 

2

--------------------------------------------------------------------------------


 

 

 

ABBOTT LABORATORIES

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

«Name»

 

3

--------------------------------------------------------------------------------